DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 11/24/2020.
Claims 1-20 are pending and have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,907,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,907,293 B2 anticipates all the claimed allowable subject matter of the present claims with only minor terminology differences.


Reasons for Allowance
Claims 1-20 would be allowable if Applicant overcomes the Double Patenting rejection above.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is because although it is known in the laundry appliance art to provide a base including a coupler and a lower plate spaced apart from the coupler for purposes of securely coupling a drive shaft while diverting moment forces off-axis, i.e. wobblers plates, as shown by Seagar et al. (US 2009/0145173 A1), LV et al. (US 2018/0156335 A1) or Zhang et al. (CN 103088598 B), the prior art of record does not teach, suggest or motivate the lower plate includes a central bore having a smooth circular inner bore that engages a smooth outer surface of the drive shaft in surface-to-surface engagement to resist only moment forces that are exerted against the drive shaft in an off-axis direction relative to the rotational axis, and wherein the coupler provides rotational and axial support to the base relative to the drive shaft, in the context of claim 1.  The benefit of Applicant’s inventive feature is the absorption and direction of off-axis moment forces exerted by the base away from the coupler (Applicant’s Specification filed 11/24/2020 ¶ [0003]).
Regarding claim 13, the prior art of record does not teach, suggest or motivate the lower plate is a separate member that is spaced apart from the coupler and that engages an outer surface of the rotating drive member below the coupler to absorb only off-axis moment forces exerted by the base and direct the off-axis moment forces away from the coupler, wherein the base does not directly contact the rotating drive member, in the context of claim 13.
Similarly, regarding claim 19, the prior art of record does not teach, suggest or motivate the lower plate is a separate member spaced apart from the upper coupler to form a hollow space between the structural block and the rotating member and that engages an outer surface of the rotating member below the top portion to absorb only moment forces exerted by the rotating drum about a non-vertical axis and to direct the moment forces away from the top portion of the rotating member and the upper coupler, in the context of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711